Citation Nr: 1718887	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's claims file.

In December 2013, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, for the entire appellate time period, his hemorrhoids will be considered to be large, irreducible, with excessive redundant tissue and evidencing frequent recurrences, but without persistent bleeding and with secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran filed his present claim seeking an increased (compensable) evaluation for his service-connected hemorrhoids in August 2009.   

Throughout this appeal, the Veteran's hemorrhoids have been evaluated pursuant to 38 C.F.R. § 4.71, Diagnostic Code 7336.  Under Diagnostic Code 7336, a zero percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Based upon a longitudinal review of the Veteran's claims file, the Board finds that the evidence is in equipoise as to whether his service-connected hemorrhoids more nearly approximate a 10 percent disability rating.  An April 2009 VA examination for rectum and anus conditions noted external hemorrhoids with no thrombosis and palpable internal hemorrhoids around the 9 o'clock position.  The report concluded with diagnoses of hemorrhoids, internal, symptomatic, and external hemorrhoids.  An April 2012 private treatment report listed a diagnosis of large external hemorrhoids.  At his April 2012 Travel Board hearing, the Veteran testified that he has quite a bit of internal bleeding at times requiring a pad, that they become inflamed and swell, that they bleed with a bowel movement about 8 times per month, and that he has scar tissue from them.  A March 2014 VA examination for rectum and anus conditions noted findings of a skin tag showing prior hemorrhoids.  A February 2015 operative report listed a preoperative diagnosis of large prolapsing symptomatic internal hemorrhoids.  The report noted that the Veteran underwent a 3-quadrant hemorrhoidectomy.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for hemorrhoids is warranted.  As the Veteran has not been found to have secondary anemia or fissures associated with his hemorrhoid disability, a higher rating in excess of 10 percent is not warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hemorrhoids, the evidence shows no distinct period when the Veteran's service-connected hemorrhoids varied to such an extent that a rating greater or less than 10 percent would be warranted.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by the RO's September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, the Veteran underwent an additional VA examination, and the claim on appeal was readjudicated as directed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An increased evaluation of 10 percent for hemorrhoids is granted, subject to the laws and regulations controlling the award of monetary benefits.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


